NUMBER 13-20-00078-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG
____________________________________________________________

ERIC KYUBIN SHIM,                                                                       Appellant,

                                                  v.

RAMIRO SALAZAR,                                                                          Appellee.

                      On appeal from the 361st District Court
                            of Brazos County, Texas


                           MEMORANDUM OPINION
                Before Justices Benavides, Perkes, and Tijerina
                   Memorandum Opinion by Justice Perkes

       Appellant filed a notice of appeal from a judgment entered by the 361st District

Court on October 18, 2019. 1 Appellant has filed an unopposed motion to dismiss the

appeal on grounds that he no longer wishes to pursue this appeal.


       1
         This case is before the Court on transfer from the Tenth Court of Appeals pursuant to an Order
from the Supreme Court of Texas dated December 20, 2019, Misc. Docket No. 19-9120. See TEX. GOVT’
CODE ANN. § 73.00
      The Court, having considered the documents on file and appellant’s unopposed

motion to withdraw the appeal, is of the opinion that the motion should be granted. See

TEX. R. APP. P. 42.1(a). Appellant’s motion to dismiss is granted, and his appeal is hereby

DISMISSED. Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant."). Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.


                                                              GREGORY T. PERKES
                                                              Justice

Delivered and filed the
12th day of March, 2020.




                                            2